DETAILED ACTION
This action is in response to the After Final remarks filed 02/05/2021 in which claims 1-5 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered and they are persuasive, however the claims remain rejected citing new art, see the rejections below. Prosecution is thus reopened and this action is made Non-Final
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0216464 (hereinafter “Yamada”) in view of JP 4094771 B2 (hereinafter “JP’771”).
Regarding claim 1 Yamada discloses a monolithic separation membrane structure 1 comprising: 
a porous support body 2 having a plurality of filtration cells 3a opening at both end surfaces, a plurality of water collecting cells 3b closed on the both end surfaces, a plurality of discharge flow paths 9/10 running through the plurality of water collecting cells and opening on an outer peripheral surface, and a monolithic base body 2 including the outer peripheral surface, and 
a separation membrane 5 formed on inside surfaces of the plurality of filtration cells3a , wherein 

    PNG
    media_image1.png
    486
    267
    media_image1.png
    Greyscale
the plurality of filtration cells 3a includes a first filtration cell (row of 7-sided cells 3b adjacent cells 3a) and a second filtration cells (row of 6-sded cells 3a adjacent the 7-sided cells) which are adjacent to each other, 
the plurality of water collecting cells 3b include a water collecting cell which is adjacent to the first filtration cell and are separated from the second filtration cells, and a thickness of a first partition wall (Wall 1) of the base body between the 
While the figures of Yamada show the “Wall 1” section as thicker than the “Wall 2” section, the thickness are not specifically disclosed.
However JP’771, which is a later publication of “JP-A-2000-342920” of which Yamada is an improvement upon (Yamada [0007]-[0008]), discloses a similar honeycomb filter having the same physical arrangement as in Yamada except that the filtration cells next to the water collection cell (claimed first filtration cells) have a different shape such that the wall between the fist filtration cells and the water collection cells is flat (as opposed to U shaped as in Yamada) (See JP’771 Figs. 1 and 5), wherein it is disclosed that the cell walls throughout the substrate are made uniform so that during formation “the clay is uniformly extruded from the die without any special adjustment, so that a molded body with less internal distortion can be obtained and fired. This is advantageous in that cracks at the time can be prevented”; JP’771 [0030]-[0031].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the monolithic separation membrane structure of Yamada by forming the walls of the substrate as uniformly as possible as taught by JP’771 so that during formation “the clay is uniformly extruded from the die without any special adjustment, so that a molded body with less internal distortion can be obtained and fired. This is advantageous in that cracks at the time can be prevented”; JP’771 [0030]-[0031].
Given the shape of the wall between the 7-sided, first filtration cells, i.e. U-shaped having a thinner central section and thicker side section, it would not be possible to make the walls entirely uniform, since Yamada was a modification of the filter of JP’771 by specifically JP’771 had a flat shaped wall of uniform thickness, it would therefore have been obvious to form the central, thinner section of the U-shaped wall the same thickness as the straight walls between the remainder of the cells; i.e. how the cells are drawn in Yamada.
Regarding claim 2 Yamada in view of JP’771 discloses the monolithic separation membrane structure according to claim 1, wherein the number of rows of the plurality of the filtration cells is greater than or equal to twice a number of rows of the plurality of the water collecting cells (see Yamada Fig. 6, which discloses 5 rows per row of water collection cells and [0035]). 
Regarding claim 3 Yamada in view of JP’771 discloses the monolithic separation membrane structure according to claim 2, wherein a number of rows of the plurality of the filtration cells is greater than or equal to 5 times a number of rows of the plurality of the water collecting cells (see Yamada Fig. 6, which discloses 5 rows per row of water collection cells and [0035]). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of JP’771 and further in view of US 2005/0279693 A1 (hereinafter “Katsu”).
Regarding claims 4-5 Yamada in view of JP’771 discloses the monolithic separation membrane structure according to claim 1, wherein an opening length of the plurality of respective discharge flow paths is less than or equal to 6% of a whole length of the porous support body (or (claim 5) less than or equal to 3%.
However Katsu discloses a similar monolithic honeycomb ceramic membrane wherein the slits/discharge flow paths have specific length and area in order to avoid “occurrence of deformation and cracks due to the slits during production” [0010]-[0012], [0017], [0043], [0047]; Figs. 1 and 4. Therefore the opening length of the discharge flow paths is a known result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate opening length of the discharge flow paths, including those within the scope of the present claims, so as to produce desired end results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773